Exhibit 10.1

 

[g96531kei001.jpg]

 

April 15, 2015

 

Theresa Glebocki

20 Arlene Drive

Little Egg Harbor, NJ 08087

 

Dear Ms. Glebocki:

 

On behalf of Tropicana Entertainment Inc. (the “Company”), I am pleased to
extend to you an offer to join the Company in the position of Executive Vice
President, Chief Financial Officer and Treasurer with an estimated start date of
April 27, 2015, subject to regulatory approvals referenced below.  In this
capacity you will be reporting to the Company’s President and Chief Executive
Officer, Anthony P. Rodio.  In addition, as required and subject to regulatory
approvals, you shall be required to assume similar officer positions for the
Company’s operating subsidiaries.

 

This is an at-will, exempt position, and your base salary will be paid at the
rate of $11,538.47 bi-weekly (annualized at $300,000).  You will be eligible for
an annual salary increase and an annual bonus, the payment and amount of which
will be determined by the Company’s senior management and approved by the
Company’s Board of Directors in their sole and absolute discretion, until such
time as the Company adopts a formal management incentive program, if any, at
which time such program will determine future salary increases and bonus
payments, if any.  All of your compensation is subject to deductions as required
by law.

 

You will be eligible to participate in the benefit programs made available to
similarly situated employees of the Company in accordance with the programs’
applicable terms and conditions.  You will receive Paid Time Off (PTO) in
accordance with the Company’s PTO policy.  The Company reserves the right to
add, change or terminate benefits at any time.

 

This letter does not constitute a contract or employment agreement.  By signing
below, you acknowledge that your employment is “at will” and can be terminated,
with or without cause and with or without notice, at any time.  Nothing
contained in this letter shall limit or otherwise alter the foregoing
understanding.  Your employment will be subject to other policies, terms and
conditions that may be established by the Company from time to time.

 

As a condition of your employment you must clear the Company’s pre-screen drug
test, background investigation, and complete the Confidentiality and
Non-Disclosure Agreement, a copy of which is provided to you with this offer
letter.  You must also apply for and obtain any and all required regulatory
licenses during the term of your employment in each jurisdiction in which
Tropicana Entertainment Inc.

 

--------------------------------------------------------------------------------


 

and/or its subsidiaries operate gaming facilities, including but not limited to
New Jersey, Nevada, Missouri, Indiana, Mississippi and Louisiana.  You may speak
directly with our Senior Vice President and General Counsel, William C. Murtha,
regarding licensure requirements in those jurisdictions.  You may contact Nate
Weber, Human Resources Manager, regarding your employment processing.

 

As a condition of your initial and continued employment with the Company, a set
forth in more detail in the Confidentiality and Non-Disclosure Agreement, you
agree that during and after your employment you shall not disclose to any third
party any confidential or proprietary information of the Company, any of its
affiliates or subsidiaries, or any of their respective owners, members,
directors, managers, and employees.  You further agree that during and after
your employment you will not disparage, verbally or in writing, anyone in the
Company or any of its affiliates or subsidiaries, including any of their
respective owners, members, directors, managers, or employees, and their family
members.  Nothing in this offer of employment prohibits you from reporting any
possible violations of federal law or regulation to any government agency or
entity, including but not limited to the Department of Justice and the
Securities and Exchange Commission, or making any other disclosures that are
protected under the whistleblower provisions of federal law or regulation. You
are not required to notify the Company that you will make or have made such
reports or disclosures.

 

If you accept our offer of employment, please sign and return this original
letter to my attention along with the signed Confidentiality and Non-Disclosure
Agreement and background investigation form.  If you have any questions about
this employment offer, please feel free to contact me.  We look forward to
having you joining Tropicana Entertainment Inc.

 

Very truly yours,

 

 

 

/s/ Christine M. Tartaglio

 

Christine M. Tartaglio

 

Corporate Vice President Human Resources

 

 

 

 

 

Acknowledged this 15th day of April 2015

 

 

 

 

 

/s/ Theresa Glebocki

 

Theresa Glebocki

 

 

 

/td

 

attachments

 

 

2

--------------------------------------------------------------------------------